 20-01187-jlg Doc 1-57 Filed 06/20/20
        Case 1:19-cv-09319-AKH  DocumentEntered 06/20/20
                                           5 Filed       20:19:48
                                                   10/17/19  Page 1 Doc5
                                                                    of 2 Notice
                                   Pg 1 of 3



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
In the Matter of the Application of Orly Genger, as     DOCKET NO. 19-cv-9319
to Remove Dalia Genger as Trustee of The
Orly Genger 1993 Trust Established on Dec. 13,
1993 by Arie Genger, grantor.____________________
Orly Genger, beneficiary of The Orly Genger 1993 Trust, N.Y. County Surrogate Court
                                                        Index No. 2008-0017
                               Petitioner,
               v.

Dalia Genger, as trustee of The Orly Genger 1993
Trust, and The Sagi Genger 1993 Trust,

                        Respondents.
______________________________________________

                  RESPONDENT’S STATEMENT PURSUANT TO
             FEDERAL RULE OF BANKRUPTCY PROCEDURE 9027(E)(3)

   1. Respondent, Dalia Genger (“Dalia”), by her counsel, in opposition to the Notice of

       Removal filed by the Bankruptcy Trustee for the bankruptcy estate of Orly Genger, dated

       October 8, 2019, and pursuant to Federal Rule of Bankruptcy Procedure 9027(e)(3), hereby

       states that she does not consent to removal to this Court, and does not consent to the entry

       of final orders or judgment by this Court.

   2. Further, Dalia does not consent to the proposed (also by the Bankruptcy Trustee) transfer

       of this case to the U.S. District Court for the Western District of Texas, nor to the entry of

       final orders or judgment by such court.

   3. In 2008, Orly Genger commenced the underlying proceeding against Dalia for, inter alia,

       removal of Dalia as Trustee of the Orly Genger 1993 Trust and breach of fiduciary duty.

   4. In June 2019, Dalia resigned as Trustee of the Trust, and substituted Michael Oldner as the

       new Trustee.
 20-01187-jlg Doc 1-57 Filed 06/20/20
        Case 1:19-cv-09319-AKH  DocumentEntered 06/20/20
                                           5 Filed       20:19:48
                                                   10/17/19  Page 2 Doc5
                                                                    of 2 Notice
                                   Pg 2 of 3



   5. As there may be a dispute over the validity of her resignation and the appointment of the

      substituted Trustee, see ECF Doc. No. 1, Notice of Removal, dated October 9, 2019, fn.

      1, Dalia is filing this statement of no consent protectively, in order to preserve the

      objections of the Trustee to the removal of the underlying proceeding.

   6. And to the extent that this Court or the Surrogate’s Court considers Dalia or her counsel as

      still representing the ‘office of the trustee’ (collectively “Office”) of the Orly Trust, the

      Office, in opposition to the Notice of Removal filed by the Bankruptcy Trustee for the

      bankruptcy estate of respondent Orly Genger, dated October 9, 2019, and pursuant to

      Federal Rule of Bankruptcy Procedure 9027(e)(3), does not consent to removal to this

      Court, and does not consent to the entry of final orders or judgment by this Court and does

      not consent to the proposed (also by the Bankruptcy Trustee) transfer of this case to the

      U.S. District Court for the Western District of Texas, nor to the entry of final orders or

      judgment by such court.

   7. Neither Dalia nor the Office is waiving any rights by filing this Rule 9027(e)(3) statement,

      including but not limited to the right to seek abstention, remand, withdrawal of the

      reference, or any other claim, right, or action.


Dated: New City, New York
       October 15, 2019

                                                     _________/s/___________________
                                                     Judith Bachman, Esq.
                                                     THE BACHMAN LAW FIRM PLLC
                                                     Attorneys for Respondent, Dalia Genger
                                                     365 S. Main Street, 2nd Floor
                                                     New City, New York 10956
                                                     (845) 639-3210
 20-01187-jlg Doc 1-57 Filed 06/20/20
       Case 1:19-cv-09319-AKH  Document Entered 06/20/20
                                          5-1 Filed      20:19:48
                                                    10/17/19  Page 1Doc5
                                                                     of 1 Notice
                                   Pg 3 of 3



                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on October 16, 2019, the foregoing document was

served upon each of the counsel to the parties to the New York Surrogate’s Court action, at the

last known address set forth below, by (i) depositing one (1) true and correct copy of the same,

enclosed in a postpaid, properly addressed wrapper, in an official depository of the United States

Postal Service within New York State and (ii) via e-filing the foregoing document with this Court.

Andrew R. Kurland, Esq.
Michael Paul Bowen, Esq.
Kasowitz Benson Torres LLP
Counsel to the Bankruptcy Trustee
1633 Broadway
New York, New York 10019

Spencer L. Schneider, Esq.
Counsel to Michael Oldner
39 Broadway, 32nd Floor
New York, New York 10006

John Dellaportas, Esq.
Emmet Marvin & Martin LLP
Counsel to Sagi Genger 1993 Trust & Sagi Genger
120 Broadway, 32nd Floor
New York, New York 10271

Steven Riker, Esq.
Law Office of Steven Riker
Guardian Ad Litem
One Grand Central Place, 46th Floor
New York, New York 10165




                                                    __________/s/______________________
                                                    Judith Bachman, Esq.
